10.8     Redacted USF Option Agreement.

 

CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST, PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED, AND
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE REDACTED
TERMS HAVE BEEN MARKED IN THIS                      EXHIBIT AT THE APPROPRIATE
PLACE WITH FOUR ASTERISKS [****].

 

 

Option Agreement

 

            This Agreement is made and entered into to be effective the 20th day
of May, 2009 (“Effective Date”), by and between the UNIVERSITY OF SOUTH FLORIDA
RESEARCH FOUNDATION, INC., a corporation not for profit under Chapter 617
Florida Statutes, and a direct support organization of the University of South
Florida (“UNIVERSITY”) pursuant to section 1004.28 Florida Statutes, having its
principal office at 4202 East Fowler Avenue, ADM200, Tampa, Florida 33620,
U.S.A. (hereinafter referred to as “RESEARCH FOUNDATION”), and New Energy Solar
Corporation. (hereinafter referred to as “OPTIONEE”) a corporation organized
under the laws of Florida  having its principal offices at 8875 Hidden River
Parkway, Suite 300, Tampa, FL 33637.

 

In consideration of the mutual promises and covenants set forth below, the
parties hereto agree as follows:

 

Article I Definitions

 

As used in this Agreement, the following terms shall have the following
meanings:

 

1.1  ACADEMIC RESEARCH PURPOSES:  ****

 

1.2  FIELD:  ****

 

1.3  LICENSED PROCESSES:  the processes covered by PATENT RIGHTS or some portion
thereof.

 

1.4  LICENSED PRODUCTS:  products covered by PATENT RIGHTS or products made or
services provided in accordance with or by means of LICENSED PROCESSES

 

1.5  PATENT RIGHTS:  **** the inventions described and claimed therein, and any
divisions, continuations, patents issuing thereon or reissues thereof, and any
and all foreign patents and patent applications corresponding thereto, all to
the extent owned or controlled by RESEARCH FOUNDATION.  PATENT RIGHTS shall
specifically include patents and/or patent applications identified in Appendix
A.

 

 

Article II

Representations

 

2.1  RESEARCH FOUNDATION is the exclusive licensee from the University.  The
University is the owner by assignment from the inventor(s)the inventor(s) entire
right, title and interest in the PATENT RIGHTS

 

2.2  RESEARCH FOUNDATION has the authority to issue licenses under PATENT
RIGHTS.

1

--------------------------------------------------------------------------------



 

2.3  RESEARCH FOUNDATION is committed to the policy that ideas or creative works
produced at University should be used for the greatest possible public benefit,
and believes that every reasonable incentive should be provided for the prompt
introduction of such ideas into public use, all in a manner consistent with the
public interest.

 

2.4  OPTIONEE is desirous of obtaining an exclusive worldwide commercial license
under PATENT RIGHTS, and RESEARCH FOUNDATION is desirous of granting such a
license to OPTIONEE.

 

Article III

Grant of Option

 

3.1  RESEARCH FOUNDATION hereby grants to OPTIONEE and OPTIONEE accepts, subject
to the terms and conditions hereof, an exclusive option to obtain an exclusive
worldwide commercial license in the FIELD under PATENT RIGHTS.

 

3.2 The granting and exercise of this option is subject to the following
conditions:

 

(a)    University’s “Statement of Policy and Procedure for Inventions and
Works,” USF System Policy 0-300 dated January 23, 2006; Section 1004.28 and
1004.23 of the Florida Statutes; Regulation USF 10-012; applicable faculty and
graduate collective bargaining agreements, and University’s obligations under
agreements with other sponsors of research. Any right granted in this Agreement
greater than that permitted under the statues, rules, agreements and policies
outlined above, shall be subject to modification as may be required to conform
to the provisions of these policies.

 

(b)   RESEARCH FOUNDATION reserves the right to make and use, and grant to
others non-exclusive licenses to make and use for ACADEMIC RESEARCH PURPOSES the
subject matter described and claimed in PATENT RIGHTS.

 

3.3 **** 

 

3.4 ****

 

Article IV

Exercise of Option

 

4.1 OPTIONEE may exercise this option by informing RESEARCH FOUNDATION by
providing a written statement, reasonably satisfactory to RESEARCH FOUNDATION,
of its intention and ability to develop such LICENSED PROCESS or LICENSED
PRODUCT for public use as soon as practicable, consistent with sound and
reasonable business practice and judgment. 

 

4.2 ****

 

Article V

Evaluation Procedure

 

5.1****

 

 

Article VI

Domestic and Foreign Patent Filing and Maintenance

2

--------------------------------------------------------------------------------



 

6.1 ****

 

6.2 RESEARCH FOUNDATION shall, in its sole discretion, be responsible for the
preparation, filing, prosecution and maintenance of any and all patent
applications and patents included in PATENT RIGHTS. RESEARCH FOUNDATION shall
consult with OPTIONEE as to the preparation, filing, prosecution and maintenance
of such patent applications and patents and shall have RESEARCH FOUNDATION’s
legal representation furnish to OPTIONEE timely copies of documents relevant to
any such preparation, filing, prosecution or maintenance.

 

Article VII

Termination

 

7.1 This Agreement shall terminate at the end of the option period unless the
option is exercised, in which case this Agreement will terminate at the end of
the stipulated negotiation period or upon execution of a license agreement,
whichever occurs first.

 

7.2 Sections 6.1, 7.1, 7.2, 8.2, 8.3 and 8.4 of this Agreement shall survive
termination.

 

Article VIII

General Provisions

 

8.1 RESEARCH FOUNDATION does not warrant the validity of the PATENT RIGHTS
optioned hereunder and makes no representations whatsoever with regard to the
scope of the optioned PATENT RIGHTS or that such PATENT RIGHTS may be exploited
by OPTIONEE or an AFFILIATE without infringing other patents.

 

8.2 RESEARCH FOUNDATION EXPRESSLY DISCLAIMS ANY AND ALL IMPLIED OR EXPRESS
WARRANTIES AND MAKES NO EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE OF THE PATENT RIGHTS, BIOLOGICAL MATERIALS,
OR INFORMATION SUPPLIED BY RESEARCH FOUNDATION, LICENSED PROCESSES OR LICENSED
PRODUCTS CONTEMPLATED BY THIS AGREEMENT.

 

8.3 OPTIONEE shall indemnify, defend and hold harmless RESEARCH FOUNDATION and
its current or former directors, governing board members, trustees, officers,
faculty, medical and professional staff, employees, students, and agents and
their respective successors, heirs and assigns (collectively, the
“Indemnitees”), from and against any claim, liability, damage, loss or expenses
(including reasonable attorneys’ fees and expenses of litigation) (collectively
CLAIMS) based upon, arising out of, or otherwise relating to this Agreement,
including without limitation any CLAIMS (including, but not limited to any
CLAIMS arising out of any theory of product liability) concerning any product,
process, or service made, used or sold pursuant to any right or license granted
as a result of this Agreement. 

 

8.4 OPTIONEE shall not use RESEARCH FOUNDATION’s name or insignia, or any
adaptation of them, or the name of any of RESEARCH FOUNDATION’s inventors in any
advertising, promotional or sales literature without the prior written approval
of RESEARCH FOUNDATION.

 

8.5 Without the prior written approval of RESEARCH FOUNDATION in each instance,
neither this Agreement nor the option granted hereunder shall be transferred or
assigned in whole or in part by OPTIONEE to any person whether voluntarily or
involuntarily, by operation of law or otherwise.

3

--------------------------------------------------------------------------------



This Agreement shall be binding upon the respective successors, legal
representatives and assignees of RESEARCH FOUNDATION and OPTIONEE.

 

8.6 The interpretation and application of the provisions of this Agreement shall
be governed by the laws of the state of Florida.

 

8.7 Any notices to be given hereunder shall be sufficient if signed by the party
(or party’s attorney) giving same and either (a) delivered in person, or (b)
mailed certified mail return receipt requested, or (c) faxed to other party if
the sender has evidence of successful transmission and if the sender promptly
sends the original by ordinary mail, in any event to the following addresses:

 

If to OPTIONEE:

New Energy Solar Corporation

Attention: Meetesh Patel

3905 National Drive, Suite 110

Burtonsville, MD 20866         

Fax: (866) 266-0419

 

             

                                   

 

If to RESEARCH FOUNDATION:

USF Research Foundation, Inc.

Attention:  Business Manager                         

3802 Spectrum Boulevard, Suite 100

Tampa, Florida 33612

813-974-8490 (fax)

 

By such notice either party may change their address for future notices. 

 

Notices delivered in person shall be deemed given on the date delivered. Notices
sent by fax shall be deemed given on the date faxed. Notices mailed shall be
deemed given on the date postmarked on the envelope.

 

8.8 This Agreement constitutes the entire understanding between the parties and
neither party shall be obligated by any condition or representation other than
those expressly stated herein or as may be subsequently agreed to by the parties
hereto in writing.

 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be signed
in duplicate by their duly authorized officers.

 

UNIVERSITY OF SOUTH FLORIDA                         COMPANY

RESEARCH FOUNDATION

 

 

__________________________                                           
___________________________

Signature                                                                                
Signature

Name: Rod Casto, Ph.D.                                                         
Name:

4

--------------------------------------------------------------------------------



Title: Corporate
Secretary                                                        Title:

 

University of South Florida Board

Of Trustees, a public body corporate

 

 

_____________________________

Signature

Name:

Title:

 

5

--------------------------------------------------------------------------------



Appendix A

 

 

The following comprise PATENT RIGHTS:

 

****

 

 

      


Appendix B

 

The following is/are the cost(s) associated with the PATENT RIGHTS

 

****

 

 

6

--------------------------------------------------------------------------------

